Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022, is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Status of the Claims
	Claims 54 and 62-78 are pending.
This application, filed on 10/28/2019, is a 371 of PCT/US18/32436, filed on 05/11/2018, which claims priority to US provisional application No. 62/505,637, filed on 05/12/2017.
Election of Invention
	Applicant’s election of the following species (see page 5 of Remarks filed on 08/11/2022), is acknowledged and entered:
A) detection of a proportion of at least 30% of lung microbiome bacteria in the Prevotellaceae family of bacteria, as the elected specific bacterial detecting step;
B) itraconazole, as the elected antifungal agent; and
C) a subject that has pneumonia, as the elected patient population.
Because Applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election of species has been treated as an election of species without traverse (MPEP § 818.01(a)).
Claims 62-64, 67-69 and 71-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Therefore, claims 54, 65-66 and 70 are subject of the Office action below.
Claim Rejections - 35 USC § 112-2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54, 65-66 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 65-66 and 70 depend from claim 54 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude (emphasis added). See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate (emphasis added). See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).

Claim 54 recites the term “compared to a healthy or general population of subjects”, however, a person skilled in the art cannot reasonably determine the meets and bounds of the recited limitations in claim 54.
This is because there is no baseline or threshold defined by the claim or instant specification, for an amount of a lung microbiome bacteria family (e.g., Prevotellaceae), in a biological sample of  “a healthy subject” or “a general population of subjects”, in which one skilled in the art can reasonably determine a difference in lung microbiota (e.g., at least 30% increase in Prevotellaceae), from a biological sample of a lung-infected subject, “compared to a healthy or general population of subjects”.
The specification does not provide a standard for ascertaining the requisite degree. A review of the specification, fails to reveal a baseline or threshold for an amount of a specific lung microbiome bacteria family (e.g., Prevotellaceae), from a biological sample of a specific “a healthy or general population of subjects”, in which one skilled in the art can reasonably determine a difference in lung microbiota (e.g., at least 30% increase in Prevotellaceae), “compared to a healthy or general population of subjects”. 
The specification (¶s 338 and 345), only discloses a working example of analysing samples from HIV-infected pneumonia Ugandan patients, who were treated with unidentified antibiotics prior to sample collection. Three distinct microbial community states (MCS) identified were: 1) MCS1, dominated by Pseudomonadaceae, which typically co-occurred with Sphingomonadaceae and Prevotellaceae; 2) MCS2A, dominated by Streptococcaceae, which is co-associated with Prevotellaceae and Veillonellaceae; and 3) Prevotellaceae-dominated MCS2B assemblages with Veillonellaceae and Streptococcaceae. Please see ¶ 367.
Furthermore, there appears to a lack of universal consensus on the baseline or threshold for an amount of a lung microbiome bacteria family in a biological sample of “a healthy subject” or “a general population of subjects”. This is because the level and distribution of a lung microbiome bacteria varies significantly, depending on sample collection method, patient geographical location, ethnicity and socio-economic factors. For example:
1) Rylance et al (BMC Microbiology, 2016, 16 (182), 1-7), teaches that healthy adults in Malawi exposed to higher levels of particulates have higher abundance of lung microbiome (e.g., Streptococcus). Please see abstract.
2) Hogan et al (PLOS ONE, 2016, 1-23), teaches that distribution of lung microbiome bacteria (e.g., Prevotella, Veillonella and Streptococcus), differs significantly depending on the sample collection method (PB samples vs BALF samples) and different regions (upper, middle and lower lobes), of the CF lung in clinically stable individuals with mild to moderate CF-related lung disease. Please see abstract, Figures 1-6 and discussions therein.
3) Krishna et al (Eur J Microbiol Infect Dis, 2016, 35, 1205-1210), states
“Interestingly, the Prevotella which is reported as significant in sputum microbiota of patients of TB, COPD sputum [17], lower respiratory tract infections [2] and cystic fibrosis [18] was found to be less abundant in both TB patient and normal groups. Actinomyces, Leptotrichia, Fusobacterium, Prevotella, Streptococcus, and Veillonella were reported to be the constituent of the core genera in sputum samples of TB patients and except Leptotrichia, the remaining genera represents the core genera in all of the samples [14]. However, we found all together a different core group of genera in our studies. Actinomyces, Rothia, Granulicatella, Lactobacillus, Streptococcus, Veillonella, Leptotrichia, and Neisseria constituted the core genera in our TB samples, and apart from Actinomyces and Rothia, all other genera were present in all 39 samples, reflecting the complexity of the microbiota in sputum samples of Indian TB patients. This complexity and difference in core group representation in TB and general sputum samples may be attributed to different geographical location, ethnicity, and climatic and socio-economic factors.” Emphasis added. Please page 1209, 2nd ¶, left column.

4) Iwai et al (PLOS ONE, 2014, 9(4), e95276, 1-9), teaches that lung microbiome of Ugandan HIV-infected pneumonia patients is compositionally and functionally distinct from San Francisco patients (see abstract).
5) Zemanick et al (Eur Respir J, 2017, 50, 1-13), discloses, wherein examination of cystic fibrosis (CF) bronchoalveolar lavage fluid (BALF) from paediatric disease control, paediatric CF and adult CF, reveals that the lung microbiota detected significantly differs with age. Please see abstract and Table 2.
Accordingly, without guidelines in the specification for how one skilled in the art can reasonably determine a difference in lung microbiota (e.g., at least 30% increase in Prevotellaceae from a biological sample of a subject with lung infected), “compared to a healthy or general population of subjects”, the skilled artisan cannot reasonably determine the meets and bounds of “compared to a healthy or general population of subjects”, recited in claim 54”.  Appropriate correction is required.
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Claim Rejections - 35 USC § 112-1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54, 65-66 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 65-66 and 70 depend from claim 54 and are therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons set forth below.
MPEP 2163 states: 
“An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.

Claim 54 requires detecting an increase in lung microbiome bacteria (e.g., at least 30% increase in Prevotellaceae), from a biological sample of a lung-infected subject, “compared to a healthy or general population of subjects”.
However, a review of the instant specification and claims as originally filed, fails to provide any written support for a baseline or threshold for an amount of a lung microbiome bacteria family (e.g., Prevotellaceae), in a biological sample of “a healthy subject” or “a general population of subjects”, which would indicate that at the time the instant invention was filed, the Applicant was in possession of or contemplated detecting an increase in lung microbiome bacteria (e.g., at least 30% increase in Prevotellaceae), from a biological sample of a lung-infected subject, “compared to a healthy or general population of subjects”.
The specification (¶s 338 and 345), only discloses a working example of analysing samples from HIV-infected pneumonia Ugandan patients, who were treated with unidentified antibiotics prior to sample collection. Three distinct microbial community states (MCS) identified were: 1) MCS1, dominated by Pseudomonadaceae, which typically co-occurred with Sphingomonadaceae and Prevotellaceae; 2) MCS2A, dominated by Streptococcaceae, which is co-associated with Prevotellaceae and Veillonellaceae; and 3) Prevotellaceae-dominated MCS2B assemblages with Veillonellaceae and Streptococcaceae. Please see ¶ 367.
A review of the specification, fails to reveal a baseline or threshold for an amount of a specific lung microbiome bacteria family (e.g., Prevotellaceae), from a biological sample of “a healthy or general population of subjects”, in which one skilled in the art can reasonably determine a difference in lung microbiota (e.g., at least 30% increase in Prevotellaceae), “compared to a healthy or general population of subjects”. 
Furthermore, there appears to a lack of universal consensus on the baseline or threshold for an amount of a lung microbiome bacteria family in a biological sample of “a healthy subject” or “a general population of subjects”. This is because the level and distribution of a lung microbiome bacteria varies significantly, depending on sample collection method, patient geographical location, ethnicity and socio-economic factors. For example:
1) Rylance et al (BMC Microbiology, 2016, 16 (182), 1-7), teaches that healthy adults in Malawi exposed to higher levels of particulates have higher abundance of lung microbiome (e.g., Streptococcus). Please see abstract.
2) Hogan et al (PLOS ONE, 2016, 1-23), teaches that distribution of lung microbiome bacteria (e.g., Prevotella, Veillonella and Streptococcus), differs significantly depending on the sample collection method (PB samples vs BALF samples) and different regions (upper, middle and lower lobes), of the CF lung in clinically stable individuals with mild to moderate CF-related lung disease. Please see abstract, Figures 1-6 and discussions therein.
3) Krishna et al (Eur J Microbiol Infect Dis, 2016, 35, 1205-1210), states
“Interestingly, the Prevotella which is reported as significant in sputum microbiota of patients of TB, COPD sputum [17], lower respiratory tract infections [2] and cystic fibrosis [18] was found to be less abundant in both TB patient and normal groups. Actinomyces, Leptotrichia, Fusobacterium, Prevotella, Streptococcus, and Veillonella were reported to be the constituent of the core genera in sputum samples of TB patients and except Leptotrichia, the remaining genera represents the core genera in all of the samples [14]. However, we found all together a different core group of genera in our studies. Actinomyces, Rothia, Granulicatella, Lactobacillus, Streptococcus, Veillonella, Leptotrichia, and Neisseria constituted the core genera in our TB samples, and apart from Actinomyces and Rothia, all other genera were present in all 39 samples, reflecting the complexity of the microbiota in sputum samples of Indian TB patients. This complexity and difference in core group representation in TB and general sputum samples may be attributed to different geographical location, ethnicity, and climatic and socio-economic factors.” Emphasis added. Please page 1209, 2nd ¶, left column.

4) Iwai et al (PLOS ONE, 2014, 9(4), e95276, 1-9), teaches that lung microbiome of Ugandan HIV-infected pneumonia patients is compositionally and functionally distinct from San Francisco patients (see abstract).
MPEP §2163 states, “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  The test of sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983))…Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).”

Accordingly, the claim is considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Filed et al (hereinafter, “Field”, Anaerobe, 2010, 16, 337-344) in view of Kita et al (hereinafter, “Kita”, J. Poultry Science, 2014, 51, 275-280).
 	Applicant claimed a method of treating or preventing a lung infection comprising:
detecting an increase in lung microbiome bacteria in a subject; and
administering an effective amount of at least one antifungal agent to the subject.
Applicant’s claim does not specify a particular amount or dosage range for the antifungal, but it does read on an amount of an antifungal agent. 
Accordingly, for the purpose of examination, an amount of an antifungal agent that is necessary to elicit the desired biological response, is included in the interpretation of “an effective amount”.
Applicant’s invention is based on a method for using an antifungal agent in order to treat or prevent lung infection in a lung-infected subject with an increase in lung microbiota (e.g., at least 30% increase in Prevotellaceae). Please see instant specification at, for example, ¶ 327. 
The specification (see ¶s 338 and 345), only provides a working example of analysing samples from HIV-infected pneumonia Ugandan patients, treated with unidentified antibiotics prior to sample collection. Three distinct microbial community states (MCS) identified were: 1) MCS1, dominated by Pseudomonadaceae, which typically co-occurred with Sphingomonadaceae and Prevotellaceae; 2) MCS2A, dominated by Streptococcaceae, which is co-associated with Prevotellaceae and Veillonellaceae; and 3) Prevotellaceae-dominated MCS2B assemblages with Veillonellaceae and Streptococcaceae. Please see ¶ 367.
Based on the Applicants’ work (see discussions above), Applicants are now claiming to have invented a method for treating or preventing a lung infection in a subject comprising: i) detecting an increase in lung microbiota (e.g., at least 30% increase in Prevotellaceae), compared to a healthy or general population; and ii) administering an effective amount of an antifungal agent.
However, none of the Applicant’s work involves: i) measurement of an amount of a specific lung microbiome bacteria family (e.g., Prevotellaceae), from a biological sample of any lung-infected subject; or any “a healthy or general population of subjects”; and ii) administration of an antifungal agent to any subject. 
Similar to method claim 54, Field teaches a method of detecting Prevotella in cystic fibrosis (CF) patients. Prevotella represented about 70% of all anaerobic bacteria. Anaerobic bacteria have been previously detected in the samples of CF patients. Please see abstract and §s 2-3. Clinical intervention in the form of antibiotic therapy have been known to treat Prevotella infection and improvement in lung function (see page 342, 2nd ¶ on left column). Prevotella contributes to pulmonary exacerbations through polymicrobial interactions that enhance the virulence of established pathogens.  Please see page 342, last ¶ on left column and § 5. 
Specifically, Field teaches using an antibiotic (meropenem) in order to treat Prevotella induced pulmonary exacerbations (see page 340, 1st ¶ on left column).
Regarding claim 1, the claimed % increase in the proportion of lung microbiome bacteria in the subject, is a result-effective variable that would have been routinely determined and optimized in the pharmaceutical art. 
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when determining the optimum % increase in the proportion of lung microbiome bacteria, would have included, but not have been limited to, the age, weight, sex, medical condition of the subject and severity of the lung infection. Thus, the specific % increase in the proportion of lung microbiome bacteria that would have actually been determined would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been
Although Field teaches that clinical intervention in the form of antibiotic therapy have been used to treat Prevotella induced infection and improvement in lung function (see discussions above), Field is not explicit in teaching an antifungal agent.
However, a person skilled in the art would have had a reasonable expectation of success in treating Prevotella induced lung infection with an antifungal because at the time the instant invention was filed, it was known in the art that Prevotella is susceptible to an antifungal agent. 
For example, Kita teaches antibacterial effect of propolis against Prevotellaceae (see abstract and page 279). Propolis is an antifungal agent (see page 276, 1st ¶, left column).
	Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Field with Kita in order to administer an antifungal agent to a subject suffering from lung exacerbations induced by Prevotella. One skilled in the art would have had a reasonable expectation that the administration of the antifungal agent to the subject, would treat Prevotella infection and improvement in lung function. This is because it was known in the art that: i) a subject suffering from lung exacerbations induced by Prevotella, can be treated with an antibiotic, which encompasses an antifungal agent; and ii) Prevotella is susceptible to an antifungal agent. Please see discussions above.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 65-66, Field teaches that Prevotella’s exacerbations through polymicrobial interactions have been demonstrated in a mouse model of pneumonia (see page 342, last ¶ on the right column).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 54, 65-66 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Filed in view of Kita, as applied to claims 54 and 65-66 above and further in view of Conway et al (hereinafter, “Conway”, J. Antimicrobial Chemotherapy, 2004, 53, 841-847).
The limitation of claims 54 and 65-66 as well as the corresponding teachings of Field and Kita are discussed above and hereby incorporated into the instant rejection.
The invention of claim 70 is similar to claim 54, however, claim 70 differs slightly from claim 54 in that claim 70 requires, wherein the antifungal agent is amphotericin B, liposomal amphotericin B, voriconazole, caspofugin, flucytosine, itraconazole, or posaconazole
Field and Kita do not combine to explicitly an antifungal agent of claim 70.
However, the claimed invention would have been obvious over Field and Kita because at the time the instant invention was filed, an antifungal agent of instant claim 70, was known in the art.
For example, Conway teaches itraconazole (Applicants’ elected antifungal agent, see discussions above), as an antifungal drug (see page 841, 1st ¶, right column). Similar to Field (see discussions above), Conway relates to treating lung infection in CF patients, with itraconazole. Please see abstract and discussions therein.
Accordingly, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Field and Kita with Conway, in order to arrive at the invention of claim 70. One skilled in the art would have had a reasonable expectation that the administration of an antifungal agent such as itraconazole (Applicants’ elected antifungal agent, see discussions above), to a subject suffering from lung exacerbations induced by Prevotella, would treat the infection and improvement in lung function. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
		MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629